DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-59 are pending.
	Claims 11 and 17-59, drawn to non-elected inventions and species are not examined on the merits.
	Claims 1 and 4 have been amended.
	Claims 1-10 and 12-16 are examined on the merits with species, lung cancer.

Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 102
3.	The rejection of claim(s) 4 under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al., US 2012/0219570 A1 (published August 30, 2012), as evidenced by American Lung Association, 4 pages ((last updated October 1, 2021) is withdrawn.



Claim Rejections - 35 USC § 103
4.	The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Chang et al., US 2012/0219570 A1 (published August 30, 2012), as evidenced by American Lung Association, 4 pages ((last updated October 1, 2021), and further in view of Brentjens et al., US 2018/0118822 A1 (effectively filed June 5, 2017) is withdrawn.

5.	The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Chang et al., US 2012/0219570 A1 (published August 30, 2012), as evidenced by American Lung Association, 4 pages ((last updated October 1, 2021) and further in view of Villalobos et al., (Hematol. Oncol. Clin. North Am. 2(31): 13-29, February 2017/ IDS reference 16 submitted August 27, 2019) is withdrawn.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	The rejection of claim(s) 1-10 and 12-15 under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al., WO 2011/008746 (published 20 January 2011) is maintained. 
	Applicants argue “Chang ‘746 does not… disclose granules expressing G protein coupled receptor-associated sorting protein 1 (GASP-1) or a fragment thereof (“GASP-1 granules”) in cells, let alone identifying or detecting GASP-1 granules in cells”, nor “…does not teach explicitly GASP-1 granules in cells or identifying or detecting GASP-1 granules in cells”, see Remarks/ Arguments submitted January 25, 2022, page 9.  
	Applicants also argue the “[prior art] does not provide disclosure sufficient to enable identifying or detecting GASP-1 granules in cells.  Applicants further assert in arguments, as well as the Declaration of Frank N. Chang, Ph.D. (“Chang Declaration”) that  
(1)“[h]igh image resolution is essential for detecting GASP-1 granules in cells with a binding protein specific for GASP-1 or a fragment thereof, see page 10, 1st paragraph of the Remarks; and paragraph 5 spanning pages 1 and 2 of the Declaration;
(2) there is an “…immunohistochemical (IHC) staining procedure optimized for an anti-GASP-1 antibody used to detect GASP-1 granules…discovered by the inventors of the present invention years after Chang ‘746 was filed”, see page 10, 1st paragraph of the Remarks; and paragraph 6 on page 3 of the Declaration; and
(3)  “[d]ue to the limitation of low resolution of the IHC staining procedure at the time…Chang ‘746 was filed, [it] fails to disclose GASP-1 granules in cells with a binding protein specific for GASP-1 or a fragment thereof and “does not teach implicitly identifying or detecting GASP-1 granules in cells”, see page 10, 1st paragraph of Remarks/Arguments; and page 3,  paragraph 14 on page 5 of the Declaration.
The Declaration, as well as the Remarks/ Arguments note differences between color images and black-and-white images, see bridging paragraph of pages 1 and 2, paragraph 4 bridging pages 4 and 5, paragraph 11 of Declaration; and paragraph bridging pages 9 and 10 of the Remarks/Arguments.  
Applicants’ arguments and Declaration have been carefully considered, but fail to persuade. 
Foremost, the Chang WO document is “presumptively enabling barring any showing to the contrary by a patent applicant.” In re Antor Media Corp., 689 F.3d 1282, 1288 (Fed. Cir. 2012). Applicants, nor declarant provide any evidence showing that the prior art reference would not have been enabled. 
The Declaration under 37 CFR 1.132 filed January 25, 2022 is insufficient to overcome the rejection of claims 1-10 and 12-15 based upon Chang et al., WO 2011/008746 (published 20 January 2011) as set forth in the last Office action because:  it fails to set forth facts disputing that the granules detected in Figure 9 of Chang ‘746 are not artifacts and that these granules would not be detected and identified as established by the methodology cited in the pending claims.  
The declarant, Dr. Chang relies on supposition when stating he suspects the GASP-1 granules shown in Figure 9 are artifacts, see page 3 of the Declaration, #7.  Applicants, nor Declarant have set forth scientific proof negating the evidence of record. The Examiner is not in possession of color photos mentioned by Declarants and Applicants.  Applicants’ claims do not cite any particular conditions, binding proteins or methodology that must be met in order to view the granules.  Hence, what is viewed in the disclosing figures yields the expected results, wherein the disclosed GASP-1 granules viewed in the cells have the diameter in the range from 0.1 to 5.0 um, as well as range from 20 to 150 per cell. Applicants’ arguments and Declaration do not present evidence or arguments that would dissuade a person of ordinary skill in the art that what is observed, detected and identified in the disclosed figures is not one and the same as set forth in the claims utilizing the same methods steps. The expected results based on the limitations set forth in the claims, as well as disclosed and reported by the Inventor of the WO document anticipate the claimed invention. Accordingly, the rejection is maintained for the reasons cited herein and of record.
	Chang discloses detecting a cancer peptide motif, such as EEASPEAVAGVGFESK (sequence identifying number: 44), a G-protein coupled receptor-associated sorting protein 1 (GASP-1) peptide fragment in a biological sample with a binding protein comprising an antigen binding fragment, see page 4, lines 7-26; page 15, lines 12-26; page 41, lines 14-20.  Biological samples are obtained from biological material including tissues and cells, see page 4, lines 22-26; page 8, lines 19-25; and page 42, lines 17-28. Biological samples can be obtained from an individual with lung squamous cell carcinoma, see page 4, line 35; and page 9, line 28.  Lung squamous cell carcinoma is art known to be a type of non-small cell lung cancer.  
Granules expressing GASP-1 peptide motifs or fragments present in a biological sample may be detected with a binding protein, such as antibodies, see page 6, lines 25-28; page 15, lines 12-26; page 16, line 16-page 17, line 17; paragraph bridging pages 17 and 18; and page 46, lines 7-23. GASP-1 granules are detected and observed in Figure 9.  These peptide fragments present in a biological sample may be detected with a binding agent before, as well as after cancer treatment, see page 13, lines 19-21.  
The cells disclosed in the figures reveal GASP-1 granules identified and detected by the cancer peptide motif, EEASPEAVAGVGFESK (sequence identifying number: 44, Biomarker 4) with biomarker 4 antibody implementing the steps of record are one and the same as Applicants’ claimed method.  Hence, the prior art reads on these claims. 
Additional cancer biomarkers may be detected utilizing the disclosed method including alpha-fetoprotein precursor (see page 25, line 28; page 26, line 21; page 28, line 4; page 31, lines 4 and 22; page 33, line 10; and page 34, lines 5 and 23); and BRCA1 associated RING domain 1 (see page 32, line 7; page 35, line 22; and page 45, lines 16-24).








9.	The rejection of claim(s) 1-3, 5-10 and 12-14 under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al., US 2012/0219570 A1 (published August 30, 2012), as evidenced by American Lung Association, 4 pages ((last updated October 1, 2021) is maintained.
	Applicants argue “Chang ‘570 does not… disclose granules expressing G protein coupled receptor-associated sorting protein 1 (GASP-1) or a fragment thereof (“GASP-1 granules”) in cells, let alone identifying or detecting GASP-1 granules in cells”, nor “…does not teach explicitly GASP-1 granules in cells or identifying or detecting GASP-1 granules in cells”, see Remarks/ Arguments submitted January 25, 2022, page 11, 1st and 2nd paragraphs.  Applicants further aver the evidentiary reference does not disclose the “…GASP-1 granules in cells or identifying or detecting GASP-1 granules in cells”, see page 11 of the Remarks/ Arguments, page 11, 4th paragraph.
	Applicants also argue the “[prior art] does not provide disclosure sufficient to enable identifying or detecting GASP-1 granules in cells.  Applicants further assert in arguments, as well as the Declaration of Frank N. Chang, Ph.D. (“Chang Declaration”) that  
(1)“[h]igh image resolution is essential for detecting GASP-1 granules in cells with a binding protein specific for GASP-1 or a fragment thereof, see page 11, 3rd paragraph of the Remarks; and paragraph 5 spanning pages 1 and 2 of the Declaration;
(2) there is an “…immunohistochemical (IHC) staining procedure optimized for an anti-GASP-1 antibody used to detect GASP-1 granules…discovered by the inventors of the present invention years after Chang ‘570 was filed”, see page 11, 3rd paragraph of the Remarks; and paragraph 6 on page 3 of the Declaration; and
(3)  “[d]ue to the limitation of low resolution of the IHC staining procedure at the time…Chang ‘570 was filed, [it] fails to disclose GASP-1 granules in cells with a binding protein specific for GASP-1 or a fragment thereof and “does not teach implicitly identifying or detecting GASP-1 granules in cells”, see page 11 of Remarks/Arguments; and page 3,  paragraph 14 on page 5 of the Declaration.
The Declaration, as well as the Remarks/ Arguments note differences between color images and black-and-white images, see bridging paragraph of pages 1 and 2, paragraph 4 bridging pages 4 and 5, paragraph 11 of Declaration; and paragraph bridging pages 9 and 10 of the Remarks/Arguments.
Applicants’ arguments and Declaration have been carefully considered, but fail to persuade. 
Foremost, the Chang publication is “presumptively enabling barring any showing to the contrary by a patent applicant.” In re Antor Media Corp., 689 F.3d 1282, 1288 (Fed. Cir. 2012). Applicants, nor declarant provide any evidence showing that the prior art reference would not have been enabled. 
The Declaration under 37 CFR 1.132 filed January 25, 2022 is insufficient to overcome the rejection of claims 1-3, 5-10 and 12-14 based upon Chang et al., US 2012/0219570 A1 (published August 30, 2012) as set forth in the last Office action because:  it fails to set forth facts disputing granules were not detected and that these granules would not be detected and identified as established by the methodology cited in the pending claims.  
The declarant, Dr. Chang relies on supposition when stating he notes the GASP-1 granules cannot be detected or identified by the methodology set forth by the Inventor, whom is the same as the Declarant.  Applicants, nor Declarant have set forth scientific proof negating the evidence of record. The Examiner is not in possession of color photos mentioned by Declarants and Applicants.  Applicants’ claims do not cite any particular conditions, binding proteins or methodology that must be met in order to view the granules.  Hence, the GASP-1 cancer peptide fragments detected in the publication will be one and the same as what is claimed utilizing the diagnostic ELISA, see page 3, section 0028; section 0035 spanning pages 4 and 5; page 5, section 0036; page 6, sections 0043 and 0045; page 7, sections 0059 and 0061. Conducting the disclosed diagnostic ELISA with a binding agent would yield the expected results, detecting GASP-1 granules in the cells with a diameter in the range from 0.1 to 5.0 um, as well as range from 20 to 150 per cell, see page 5, section 0036. Applicants’ arguments and Declaration do not present evidence or arguments that would dissuade a person of ordinary skill in the art that what is observed, detected and identified in the publication is not one and the same as set forth in the claims utilizing the same methods steps. The expected results based on the limitations set forth in the claims, as well as disclosed and reported by the Inventor of the publication anticipate the claimed invention. Accordingly, the rejection is maintained for the reasons cited herein and of record.
Chang discloses “…detecting… GASP-1 peptide fragments, such as EEASPEAVAGVGFESK (SEQ ID NO: 1),…in a biological sample…”, see page 2, section 0015.  Biological samples are obtained from biological material including tissues and cells, as well as potentially pre-cancerous tissues, see section 0035 spanning pages 4 and 5.  These peptide fragments present in a biological sample may be detected with a binding agent, selective for said fragments before, as well as after cancer treatment, see page 5, section 0036; and page 8, section 0070.  Inherent in the contact and detection of GASP-1 with disclosed binding agents, is the detecting and identification of non-small cell lung cancer (NSCLC) cells with GASP-1 granules.  As evidenced by the American Lung Association, “non-small cell lung cancer [NSCLC] is an early stage of lung cancer…”, see page 3, lines 1 and 2.
Utilizing standard assays such as an ELISA, G protein coupled receptor-associated sorting 1 (GASP-1) peptides can be detected in lung cancers, see Examples 2, 3, and 5 spanning pages 9 and 10.  Early stage lung cancer can be detected implementing the disclosed detection methods, see page 5, section 0041.  

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The rejection of claims 1-10 and 12-16 under 35 U.S.C. 103 as being unpatentable over Chang et al., WO 2011/008746 (published 20 January 2011), and further in view of Brentjens et al., US 2018/0118822 A1 (effectively filed June 5, 2017) is maintained.  
Applicants’ arguments traversing the primary reference, the Chang WO document have been presented in the pending 102 rejection in section 8, spanning pages 4-7 herein.
Applicants further argue as claim 1 is currently amended the Chang WO document does not teach each and every limitation set forth in claim 1.  Applicants aver secondary reference, Brentijens does not make up for the alleged deficiencies of the primary reference, see page 15 of the Remarks submitted January 25, 2022. Applicants argue these references do not teach GASP-1 granules, identify or detect GASP-1 granules in cells, see paragraph bridging page 15 of the Remarks.  
Applicants’ arguments and Declaration have been carefully considered, but fail to persuade. 
For the reasons of record cited in the aforementioned 102 rejection, Chang does not fall. Furthermore, the evidentiary reference was relied upon to make clear NSCLC is synonymous with early stage of lung cancer. And secondary reference, Brentjens makes clear an antibody, antigen-binding fragment, thereof such as a humanized antibody are capable of detecting and identifying G-protein coupled receptors, such as GASP-1 using an ELISA assay, see section 0222 on page 19; and subsection 5. beginning at section 0472 on page 72.
Accordingly, the rejection is maintained for the reasons cited herein and of record.
Chang teaches detecting a cancer peptide motif, such as EEASPEAVAGVGFESK (sequence number: 44), a G-protein coupled receptor-associated sorting protein 1 (GASP-1) peptide fragment in a biological sample with a binding protein comprising an antigen binding fragment, see page 4, lines 7-26; page 15, lines 12-26; page 41, lines 14-20.  Biological samples are obtained from biological material including tissues and cells, see page 4, lines 22-26. Biological samples can be obtained from an individual with lung squamous cell carcinoma, see page 4, line 35; and page 9, line 28.  Lung squamous cell carcinoma is art known to be a type of non-small cell lung cancer.  
Granules expressing GASP-1 peptide motifs or fragments present in a biological sample may be detected with a binding protein, such as polyclonal antibodies, see page 16, line 16-page 17, line 17; paragraph bridging pages 17 and 18; and page 46, lines 7-23. GASP-1 granules are detected and observed in Figure 9.  These peptide fragments present in a biological sample may be detected with a binding agent before, as well as after cancer treatment, see page 13, lines 19-21.  
Additional cancer biomarkers may be detected utilizing the disclosed method including alpha-fetoprotein precursor (see page 25, line 28; page 26, line 21; page 28, line 4; page 31, lines 4 and 22; page 33, line 10; and page 34, lines 5 and 23); and BRCA1 associated RING domain 1 (see page 32, line 7; page 35, line 22; and page 45, lines 16-24).
	Chang does not teach the claimed method, wherein the binding protein is a humanized antibody or a chimeric antigen receptor (CAR).  
However, Brentjens teaches binding agents that bind to G-protein coupled receptors, see page 1, section 0006. The binding agent may be a CAR and humanized antibody or an antigen-binding fragment thereof, see page 19, section 0222; and page 20, section 0251. The humanized antibody is capable of detecting and identifying G-protein coupled receptors, such as GASP-1 using an ELISA assay, see section 0222 on page 19; and subsection 5. beginning  at section 0472 on page 72. And while Brentjens highlights GPRC5D, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to make binding proteins specific to any one of the members of the G-protein coupled receptors because the techniques are well known in the art and provided therein, see both documents in their entireties; and in particular Brentjens, page 79, section 0535. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in the references that one of ordinary skill in the art would reasonably expect to successfully manufacture binding agents able to facilitate detecting and recommended in diagnostic assays, see both documents in their entireties; in particular, Chang, page 7, sections 0059-0071; and Brentjens, page 77, section 0503.  

13. 	The rejection of claims 1-3, 5-10, 12-14 and 16 under 35 U.S.C. 103 as being unpatentable over Chang et al., US 2012/0219570 A1 (published August 30, 2012), as evidenced by American Lung Association, 4 pages ((last updated October 1, 2021), and further in view of Brentjens et al., US 2018/0118822 A1 (effectively filed June 5, 2017) is maintained.  
	Applicants’ arguments traversing the primary reference, the Chang publication have been presented in the pending 102 rejection in section 9, spanning pages 8-11 herein.
	Applicants further argue the evidentiary reference and secondary reference, Brentjens does not make up for the alleged deficiencies of the primary reference, see page 12 of the Remarks submitted January 25, 2022. Applicants argue these references do not teach GASP-1 granules, identify or detect GASP-1 granules in cells, see paragraph bridging pages 12 and 13 of the Remarks.  
Applicants’ arguments and Declaration have been carefully considered, but fail to persuade. 
For the reasons of record cited in the aforementioned 102 rejection, Chang does not fall. Furthermore, the evidentiary reference was relied upon to make clear NSCLC is synonymous with early stage of lung cancer. And secondary reference, Brentjens makes clear an antibody, antigen-binding fragment, thereof such as a humanized antibody are capable of detecting and identifying G-protein coupled receptors, such as GASP-1 using an ELISA assay, see section 0222 on page 19; and subsection 5. beginning at section 0472 on page 72.
Accordingly, the rejection is maintained for the reasons cited herein and of record.
Chang teaches “…detecting… GASP-1 peptide fragments, such as EEASPEAVAGVGFESK (SEQ ID NO: 1),…in a biological sample…”, see page 2, section 0015.  Biological samples are obtained from biological material including tissues and cells, as well as potentially pre-cancerous tissues, see section 0035 spanning pages 4 and 5.  These peptide fragments present in a biological sample may be detected with a binding agent, selective for said fragments before, as well as after cancer treatment, see page 5, section 0036; and page 8, section 0070. Inherent in the contact and detection of GASP-1 with disclosed binding agents, is the detecting and identification of non-small cell lung cancer (NSCLC) cells with GASP-1 granules.  As evidenced by the American Lung Association, “non-small cell lung cancer [NSCLC] is an early stage of lung cancer…”, see page 3, lines 1 and 2.
Utilizing standard assays such as an ELISA, G protein coupled receptor-associated sorting 1 (GASP-1) peptides can be detected in lung cancers, see Examples 2, 3, and 5 spanning pages 9 and 10.  Early stage lung cancer can be detected implementing the disclosed detection methods, see page 5, section 0041.  As evidenced by the American Lung Association, “non-small cell lung cancer [NSCLC] is an early stage of lung cancer…”, see page 3, lines 1 and 2.
	 Chang does not teach the claimed method, wherein the binding protein is a humanized antibody or a chimeric antigen receptor (CAR).  
However, Brentjens teaches binding agents that bind to G-protein coupled receptors, see page 1, section 0006. The binding agent may be a CAR and humanized antibody or an antigen-binding fragment thereof, see page 19, section 0222; and page 20, section 0251. An antibody, antigen-binding fragment, thereof such as a humanized antibody are capable of detecting and identifying G-protein coupled receptors, such as GASP-1 using an ELISA assay, see section 0222 on page 19; and subsection 5. beginning  at section 0472 on page 72. And while Brentjens highlights GPRC5D, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to make binding proteins specific to any one of the members of the G-protein coupled receptors because the techniques are well known in the art and provided therein, see both documents in their entireties; in particular Brentjens, page 79, section 0535. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in the references that one of ordinary skill in the art would reasonably expect to successfully manufacture binding agents able to facilitate detecting and recommended in diagnostic assays, see both documents in their entireties; in particular, Chang, page 7, sections 0059-0071; and Brentjens, page 77, section 0503.  

14.	The rejection of claims 1-3, 5-10 and 12-15 under 35 U.S.C. 103 as being unpatentable over Chang et al., US 2012/0219570 A1 (published August 30, 2012), as evidenced by American Lung Association, 4 pages ((last updated October 1, 2021) and further in view of Villalobos et al., (Hematol. Oncol. Clin. North Am. 2(31): 13-29, February 2017/ IDS reference 16 submitted August 27, 2019) is maintained.  
	Applicants’ arguments traversing the primary reference, the Chang publication have been presented in the pending 102 rejection in section 9, spanning pages 8-11 herein. Applicants further argue the evidentiary reference and secondary reference, Brentijens does not make up for the alleged deficiencies of the primary reference, see page 12 of the Remarks submitted January 25, 2022. Applicants argue these references do not teach GASP-1 granules, identify or detect GASP-1 granules in cells, see paragraph bridging pages 12 and 13 of the Remarks.  
Applicants’ arguments and Declaration have been carefully considered, but fail to persuade. 
For the reasons of record cited in the aforementioned 102 rejection, Chang does not fall. The evidentiary reference was relied upon to make clear NSCLC is synonymous with early stage of lung cancer. And secondary reference, Villalobos makes clear a definitive lung cancer diagnosis can be easily determined with the detection of additional known lung cancer biomarkers.
Accordingly, the rejection is maintained for the reasons cited herein and of record.
Chang teaches “…detecting… GASP-1 peptide fragments, such as EEASPEAVAGVGFESK (SEQ ID NO: 1),…in a biological sample…”, see page 2, section 0015.  Biological samples are obtained from biological material including tissues and cells, as well as potentially pre-cancerous tissues, see section 0035 spanning pages 4 and 5.  These peptide fragments present in a biological sample may be detected with a binding agent, selective for said fragments before, as well as after cancer treatment, see page 5, section 0036; and page 8, section 0070.  Inherent in the contact and detection of GASP-1 with disclosed binding agents, is the detecting and identification of non-small cell lung cancer (NSCLC) cells with GASP-1 granules.  
Utilizing standard assays such as an ELISA, G protein coupled receptor-associated sorting 1 (GASP-1) peptides can be detected in lung cancers, see Examples 2, 3, and 5 spanning pages 9 and 10.  Early stage lung cancer can be detected implementing the disclosed detection methods, see page 5, section 0041.  As evidenced by the American Lung Association, “non-small cell lung cancer [NSCLC] is an early stage of lung cancer…”, see page 3, lines 1 and 2.
	Chang does not teach the claimed method, wherein additional cancer biomarkers are detected.  
	However, Villalobos teaches additional NSCLC biomarkers, epidermal growth factor receptor (EGFR), anaplastic lymphoma kinase (ALK), kirsten rat sarcoma viral oncogene homolog (KRAS), human epidermal growth factor receptor 2 (HER2), and PD-L1 and their assessment is “…an essential component of pathological diagnosis and oncologic therapy decisions”, see Synopsis on page 1 and pages 3-6 and 10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to identify more than one candidate NSCLC biomarker, see the entire Villalobos document. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in the references that the development of a repertoire of predicative biomarkers leads one of ordinary skill in the art the ability to enhance the specificity of lung cancer diagnosis, as well as “…identify tumors that could respond to targeted therapies”, see both documents in their entireties, particularly Introduction of Villalobos beginning on page 1.  



Conclusion
15. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831. The Examiner works a flexible schedule, however she can generally be reached 8AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



04 May 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643